Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Joseph J. Probst, on 10/22/2021.

As per Claim 18. (Currently Amended) The computer-implemented method of claim 1, wherein performing, by the one or more computing devices, the weighted enumerative search comprises:
performing, by the one or more computing devices, the weighted enumerative search within a notebook environment implemented by a web server; or 
performing, by the one or more computing devices, the weighted enumerative search on a user device associated with a user.


Reasons for Allowance
the prior-art, the prior-art, Koster (US PGPub 20170316307), in view of Jaech (US PGPub 20180349477), in view of Millett (US PGPub 20090063479), and further in view of Xu (US PGPub 20160171978) failed to disclose: a computer-implemented method to synthesize computer-executable code from input and output examples, the method comprising: obtaining, by one or more computing devices, one or more input tensors that each contain one or more input values and one or more output tensors that each contain one or more desired output values; accessing, by the one or more computing devices, data that describes a plurality of performable operations included in one or more software libraries; and performing, by the one or more computing devices, a weighted enumerative search to identify one or more computer-executable expressions that each comprise a respective combination of one or more of the performable operations that, when performed on the one or more input tensors, produce the one or more output tensors; wherein, in the weighted enumerative search a plurality of weights are respectively assigned to the plurality of performable operations, combinations of performable operations, or both, wherein the plurality of weights comprise at least two different weights, and wherein the plurality of weights control an order of searching among the plurality of performable operations, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Koster, Jaech, Millett and Xu discloses of a computer-implemented method to synthesize computer-executable code from input and output examples, the method comprising: obtaining, by one or more computing devices, one or more input tensors that each contain one or more input values; accessing, by the one or more computing devices, data that describes a plurality of performable operations included in one or more software libraries; and performing, by the one or more computing devices, a weighted enumerative search, wherein, in the weighted enumerative search a plurality of weights are respectively assigned to the plurality of performable operations, combinations of performable operations, or both, wherein the plurality of weights comprise at least two different weights. 

Millett teaches that these weights may be used later in the process to determine which microsearches to search, when to enumerate microsearches from other templates, and when to create templates as will be explained in more detail herein. Thus, when microsearches with weights of 85 from the first template 110 are being searched, it may be desireable to also enumerate microsearches from the second template 112 and to possibly perform additional sub-microsearches to eliminate microsearches from the second template such that microsearches from the second 112, and eventually other subsequent templates, may be interleaved with microsearches from the first template 110 by weight as appropriate. An adjacent template, template 112 has a weight range of 85-77. Thus, in one embodiment, when searches for microsearches with weights approaching or at 85 are being or have been performed, microsearches from the template 112 can be begun to be enumerated and searched as appropriate with the microsearches from the template 10. For example, microsearches from different templates can be interleaved with one another.
Jaech teaches of a search query comprising a number of query terms, generating a query match-matrix for the search query, identifying a number of objects matching the search query, retrieving, for each identified object, an object match-matrix for the identified object, constructing, for each identified object, a three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores, and sending, to the first client system in response to the search query, instructions for generating a search-results interface for presentation to the user.
Xu teaches that in order to allow the third-party application to use the speech recognition function, a simple speech recognition module needs to be added or a cloud voice development library of the third-party needs to be applied, and then regular expressions and corresponding operations are uploaded to the semantic recognition library.

However, the prior art, Koster, Jaech, Millett and Xu failed to disclose the following subject matter such as obtaining one or more output tensors that each contain one or more desired output values to identify the expression via search; performing, by the one or more computing devices, a weighted enumerative search to identify one or more computer-executable expressions that each comprise a respective combination of one or more of the performable operations that, when performed on the one or more input tensors, produce the one or more output tensors; wherein the plurality of weights control an order of searching among the plurality of performable operations.
Claim 20 is the system claim, containing the allowable subject matter such as obtaining, by one or more computing devices, one or more output tensors that each contain one or more desired output values to identify the expressions with operations via performing search; performing, by the one or more computing devices, a search to identify one or more computer-executable expressions that each comprise a respective combination of one or more of the performable operations that, when performed on the one or more input tensors, produce the one or more output tensors. Therefore, claims 1-20 are allowed. 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be 






/JAE U JEON/Primary Examiner, Art Unit 2193